IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,              : No. 80 WM 2019
                                            :
                       Respondent           :
                                            :
                                            :
               v.                           :
                                            :
                                            :
 ROBERT DELAWRENCE WILLIAMS,                :
                                            :
                       Petitioner           :


                                      ORDER



PER CURIAM

       AND NOW, this 3rd day of December, 2019, the Application for Extraordinary

Relief is DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining

that hybrid representation is improper). The Prothonotary is DIRECTED to forward the

filing to counsel of record.